Name: Commission Regulation (EEC) No 2338/79 of 24 October 1979 amending for the fifth time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural activity
 Date Published: nan

 25. 10 . 79 Official Journal of the European Communities No L 267/ 11 COMMISSION REGULATION (EEC) No 2338/79 of 24 October 1979 amending for the fifth time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2793/77 (3), as last amended by Regulation (EEC) No 1438/79 (4), fixes inter alia the level of special aid for skimmed milk for use as feed for animals other than young calves ; whereas, in view of market develop ­ ments, both the amount of the aid and the maximum selling price of skimmed milk applied by dairies should be adjusted ; Whereas, pursuant to Article 4 (2) of that Regulation , the minimum quantity of skimmed milk delivered to mixed farms and not qualifying for special aid may be determined on the basis of the quantity of milk deliv ­ ered to the dairy by the farmer concerned where that farmer has undertaken to keep only calves from his dairy cows ; Whereas it appears reasonable, nevertheless, to allow such farmers to replace by a calf purchased elsewhere a calf from one of his cows which has died before the age of four months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2793/77 is hereby amended as follows : 1 . In Article 1 (2), the amount '810 ECU per 100 kilo ­ grams' shall be replaced by *7-80 ECU per 100 kilo ­ grams'. 2. In the first indent of Article 3 ( 1 ) (c), the amount ' 1-33 ECU per 100 kilograms' shall be replaced by ' 1-63 ECU per 100 kilograms'. 3 . In the first subparagraph of Article 4 (2), the text of the first indent is replaced by the following : '  an undertaking not to keep young calves other than those of his own dairy cows ; however, Member States may, in accordance with rules which they may themselves determine, allow the farmer, in the event of the premature death of such a calf, to replace it by another one of a corresponding age purchased elsewhere .' Article 2 This Regulation shall enter into force on 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 204, 28 . 7. 1978 , p . 6 . (3) OJ No L 321 , 16 . 11 . 1977, p. 30 . (4) OJ No L 175, 12. 7. 1979, p . 23 .